DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s amendments and arguments filed on 09 December 2021 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 1-2, 9-14, and 17-18 and renumbered as claims 1-10 are allowed over the prior art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 14, and 18, Applicants particular method and associated systems of dynamically compiling multi-model content for the user based at least in part on (i) the estimated cognitive state of the user, (ii) content availability, and (iii) multiple user parameters consisting a user-specific model comprising multiple content type difficulty preferences, cognitive load information, user device resource information, a user budget information, temporal information, user mood information, user mastery level information with respect to multiple types of content, and user pedagogy information comprising identification of known and unknown concepts for the user, and identification of user preferences with respect to depth-first searching and breadth-first searching content exploration, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        December 30, 2021